 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9
      MEREDITH MCGLOWN,
10
                           Plaintiff,
11
                                                             NO. C19-29RSL
                    vs.
12    MELLBURY FINANCIAL GROUP, INC.,                        ORDER OF REFERENCE
13
      et al.,                                                 Non-Dispositive Motion
                                                              Pending in Civil Case
14
                           Defendants.

15         The Court hereby refers to United States Magistrate Judge Brian A. Tsuchida,

16   pursuant to 28 U.S.C. §636(b)(1), Local Rule MJR 3, and Fed. R. Civ. P. 72(a), the following

17   non-dispositive motion pending before this Court:

18         Plaintiff’s Motion for Court Appointment Counsel.

19         The Magistrate Judge shall hear and determine such motion. Any appeal from the

20   determinations of the Magistrate Judge shall be in accordance with Fed. R. Civ. P. 72(a), 28

21   U.S.C. §636(b)(1)(A) and Local Rule MJR 3(b).

22
           DATED this 6th day of February, 2019.
23

24

25
                                              A
                                              Robert S. Lasnik
26                                            United States District Judge

27

28   ORDER OF REFERENCE
